Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The appraised unit value of said merchandise plus packing and excluding the amount added under certificate of pending reappraisement is equal to the price at the time of exportation to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for home consumption, and the export value of such or similar merchandise is no higher.
2) This case may be submitted on the facts stipulated as above.
On the agreed facts I find that the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the merchandise involved herein and that such value is the appraised unit value plus *559packing and excluding the amount added under certificate of pending reappraisement.
Judgment will be rendered accordingly.